14 N.J. Super. 213 (1951)
82 A.2d 8
IN THE MATTER OF THE APPLICATION OF MICHAEL FITZPATRICK FOR WRIT OF HABEAS CORPUS.
Superior Court of New Jersey, Appellate Division.
Argued June 18, 1951.
Decided June 22, 1951.
Before Judges McGEEHAN, JAYNE and Wm. J. BRENNAN, JR.
Mr. Rudolph Eisner argued the cause for petitioner-appellant.
Mr. Eugene T. Urbaniak, Deputy Attorney-General, argued the cause for the State (Mr. Theodore D. Parsons, Attorney-General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Hughes, 9 N.J. Super. 511 (Cty. Ct. 1950). We assume that the Parole Board will grant relief from any manifest injustice so far as it is within its power, and if enabling legislation is necessary, that the Executive Department will seek the enactment of such legislation.